MEMORANDUM **
Rogelio Carrillo-Acosta appeals his 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1).
Where there is a valid appeal waiver, this court lacks appellate jurisdiction. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Carrillo-Acosta contends that the district court erred by failing to grant him safety valve relief pursuant to U.S.S.G. § 5C1.2. As part of his plea agreement, however, Carrillo-Acosta waived his right to appeal his sentence. Because Carrillo-Acosta has failed to show that the waiver is invalid, we lack jurisdiction to consider his appeal. See id.
We decline to consider Carrillo-Acosta’s claim of ineffective assistance of counsel. See United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) (stating that as a general rule, we will not review challenges to the effectiveness of counsel on direct appeal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.